UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7699


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

EUNICE HUSBAND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00016-IMK-1)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eunice Husband, Appellant Pro Se.    Michael D. Stein, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eunice Husband appeals the district court’s order denying

his     18   U.S.C.    §    3582(c)(2)    (2012)   motion   for    a    sentence

reduction.      We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.            United States v. Husband, No. 1:08-cr-00016-

IMK-1    (N.D.W.      Va.   Sept.   29,   2015).   We   dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                          2